SECOND AMENDMENT AGREEMENT

THIS SECOND AMENDMENT AGREEMENT (this “Amendment”) is made as of the 30th day of
September,  2018, by and among CANTERBURY PARK ENTERTAINMENT LLC, a Minnesota
limited liability company  (the “Borrower”),  Canterbury Park Holding
Corporation, a Minnesota corporation (the “Guarantor”), Canterbury Park
Concessions, Inc., a Minnesota corporation (“Canterbury Concessions”), and
BREMER BANK, NATIONAL ASSOCIATION, a national banking association (the
“Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower and the Lender are parties to that certain General Credit
and Security Agreement dated as of November 14, 2016, as amended by that certain
Amendment Agreement dated as of September 30, 2017 (collectively, the “Credit
Agreement”), which sets forth the terms and conditions of a  revolving line of
credit to the Borrower in the amount of Six Million and 00/100 Dollars
($6,000,000.00) (the “Loan”); and

WHEREAS, the obligation of the Borrower to repay the Loan is evidenced by that
certain  Revolving Credit Note dated as of November 14, 2016 (the “Existing
Note”), executed by the Borrower and payable to the Lender in the original
principal amount of $6,000,000.00; and

WHEREAS, the Existing Note is secured by, among other things, that certain Third
Party Security Agreement dated as of November 14, 2016 (the “Security
Agreement”), executed by Canterbury Concessions, as debtor, in favor of the
Lender, as secured party; and

WHEREAS, the Existing Note has been guaranteed by the Guarantor pursuant to that
certain Corporate Guaranty dated as of November 14, 2016 (the “Guaranty”),
executed by the Guarantor in favor of the Lender; and

WHEREAS, as of the date hereof, there is outstanding under the Existing Note the
principal amount of $0.00; and

WHEREAS, the Borrower has requested that the Lender (i) extend the Maturity Date
of the Loan from September 30, 2018 to September 30, 2019,  (ii) increase the
availability under the Loan from $6,000,000 to $8,000,000, and (iii) to allow
for letters of credit in the aggregate amount of up to $2,000,000 to be issued
under the Credit Agreement; and

WHEREAS, the Lender has agreed to the foregoing, subject to the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Capitalized Terms

.  Capitalized terms not otherwise defined herein shall have the meaning
assigned to such term in the Credit Agreement.



--------------------------------------------------------------------------------

 

Amendments to the Credit Agreement

. 

A. The definition of “Maturity Date” in Section 2 of the Credit Agreement is
hereby amended by deleting the date  “September 30, 2018” and replacing it with
the date  “September 30, 2019,” thereby extending the Maturity Date to such
later date.

B. Section A of the Credit Agreement is hereby amended by deleting the reference
to the original principal amount of “Six Million and 00/100 Dollars
($6,000,000.00)” and replacing it with “Eight Million and 00/100 Dollars
($8,000,000.00)”, thus reflecting the increase of the maximum principal amount
available under the Loan. 

C. The following definitions are hereby added to Section 2 of the Credit
Agreement:

Aggregate Face Amount:  means, at any time, the aggregate amount that may be
drawn under each outstanding Letter of Credit, assuming compliance with all
conditions for drawing and for the avoidance of doubt shall exclude any drawn
amounts at such time, as more particularly described in this Agreement.

L/C Amount:  means, the sum of (a) the Aggregate Face Amount of any outstanding
Letter of Credit, plus (b) the amount of each Obligation of Reimbursement
related to such letter of credit, that either remains unreimbursed or has not
been paid through an Advance, as authorized pursuant to this Agreement.

Standby Letter of Credit Agreement:  shall mean any agreement pursuant to which
a Letter of Credit is issued by the Lender for the Borrower’s account.

D. The definition of “Revolving Credit Commitment” located in Section 2 of the
Credit Agreement is hereby amended by deleting the reference to “$6,000,000.00”
and replacing it with “$8,000,000.00”, thus reflecting the increase of the
maximum principal amount available under the Loan.

E. The following section is hereby added to the Credit Agreement as Section 4B:

4B.LETTERS OF CREDIT

.

(a)Issuance of Letters of Credit; Amount.  On or after the date hereof and prior
to the Maturity Date, the Lender may in its sole discretion, at the request of
the Borrower and subject to the terms and conditions of this Agreement, issue
one or more irrevocable standby letters of credit (each, a “Letter of Credit”,
and collectively, “Letters of Credit”) in up to the aggregate maximum amount of
$2,000,000 for the Borrower’s account.  The Lender will not issue any Letter of
Credit if the sum of the face amount of the Letters of Credit plus the
outstanding and unpaid Advances under the Revolving Credit Loan or otherwise
would exceed the Revolving Credit Commitment.  The obligation of the Borrower to
reimburse the Lender for any draws under a Letter of Credit shall be secured by
this Agreement and guaranteed by the Guarantor.



2

--------------------------------------------------------------------------------

 

(b)Letter of Credit Documentation.  Prior to requesting issuance of a Letter of
Credit, the Borrower shall first execute and deliver to the Lender a Standby
Letter of Credit Agreement, an L/C Application (defined below), and any other
documents that the Lender may request, which shall govern the issuance of the
Letter of Credit and the Borrower‘s obligation to reimburse the Lender for any
related draws under a Letter of Credit (the “Obligation of Reimbursement”).

(c)Expiration.  No Letter of Credit shall be issued that has an expiry date that
is later than one (1) year from the date of issuance, or the Maturity Date in
effect on the date of issuance, whichever is earlier; provided,  however, the
Lender may elect to issue Letters of Credit with an expiry date later than the
Maturity Date, but in such event, the Borrower shall comply with Section 4B by
funding a Special Account (as defined below) upon demand by the Lender.

(d)Obligation of Reimbursement During Default Periods.  If the Borrower is
unable, due to the existence of an Event of Default or for any other reason, to
obtain an Advance under the Revolving Credit Loan to pay any Obligation of
Reimbursement, the Borrower shall pay the Lender on demand and in immediately
available funds, the amount of the Obligation of Reimbursement together with
interest, accrued from the date of presentment of the underlying draft until
reimbursement in full of such Obligation of Reimbursement at the then current
rate of interest under the Revolving Credit Note, plus 2.0%.  The Lender is
authorized, alternatively and in its sole discretion, to make an Advance under
the Revolving Credit Note in an amount sufficient to discharge such Obligation
of Reimbursement and pay all accrued but unpaid interest and fees with respect
to the Obligation of Reimbursement.

(e)Special Account.  If the Revolving Credit Loan is terminated for any reason
while a Letter of Credit is outstanding, or if after any required prepayment of
the Revolving Credit Note exceeds the Revolving Credit Commitment, then the
Borrower shall promptly pay the Lender in immediately available funds for
deposit to an account held by the Lender (the “Special Account”), an amount
equal, as the case may be, to either (a) the L/C Amount of all outstanding
Letters of Credit plus any anticipated fees and costs, or (b) the amount by
which the amount outstanding under the Revolving Credit Loan exceeds the
Revolving Credit Commitment.  If the Borrower fails to pay these amounts
promptly, then the Lender may in its sole discretion make an Advance under the
Revolving Credit Note to pay these amounts and deposit the proceeds into the
Special Account.  The Special Account shall be an interest bearing account
maintained with the Lender or any other financial institution acceptable to the
Lender.  The Lender may in its sole discretion apply amounts on deposit in the
Special Account to the Obligations.  The Borrower may not withdraw amounts
deposited to the Special Account until the Revolving Credit Loan has been
terminated and all outstanding Letters of Credit have either been returned to
the Lender or have expired and the Revolving Credit Loan has been fully paid.





3

--------------------------------------------------------------------------------

 

For the purposes of this Section, “L/C Application” shall mean an application
for the issuance of Standby Letters of Credit pursuant to the terms of a Standby
Letter of Credit Agreement in form and substance acceptable to the Lender.

F. The following provision is hereby added to the end of Section 20 of the
Credit Agreement:

In addition, the Lender may require the Borrower to pay to the Lender upon
demand in immediately available funds an amount equal to the Aggregate Face
Amount plus any anticipated costs and fees for deposit to a Special Account.

G. The Revolving Credit Note attached as Exhibit A to the Credit Agreement is
hereby deleted in its entirety and replaced with the Amended and Restated
Revolving Credit Note attached hereto as Exhibit A.  

Amended and Restated Revolving Credit Note

.  Contemporaneously with the execution of this Amendment, the Borrower has
executed and delivered to the Lender that certain Amended and Restated Revolving
Credit Note of even date herewith in the original principal amount of
$8,000,000.00 (the “Amended and Restated Note”), which constitutes an amendment
and restatement of the Existing Note in its entirety.  

Consent of and Reaffirmation of Guaranty

.  The Guarantor hereby consents to the terms of this Amendment, repeats and
reaffirms each and all of its obligations under the Guaranty and agrees that the
Guaranty guaranties repayment of, among other things, the Amended and Restated
Note and performance of all other obligations of the Borrower to the Lender.

Priority and Validity of the Security Agreement

.  Canterbury Concessions represents and warrants to the Lender that the
Security Agreement grants to the Lender a valid and first priority security
interest in the collateral described therein, and such security interest
secures, among other things, all of the Borrower’s obligations under the Amended
and Restated Note, as defined in this Amendment, and will continue in full force
and effect until the Amended and Restated Note is satisfied in full.

Legal Representation

.  The Borrower, the Guarantor and Canterbury Concessions (collectively, the
“Loan Parties”) hereby represent, warrant and agree that they have fully
considered the terms of this Amendment and the documents related hereto and have
had the opportunity to discuss this Amendment and the documents related hereto
with their legal counsel, and that they are executing the same without any
coercion or duress on the part of the Lender.

Authority

.   The Loan Parties hereby represent and warrant to the Lender that they have
full power and authority to execute and deliver this Amendment and to incur and
perform their obligations hereunder; the execution, delivery and performance by
the Loan Parties of this Amendment will not violate any provision of the
organizational documents of any of the Loan Parties,  or any law, rule,
regulation or court order or result in the breach of, constitute a default
under, or create or give rise to any lien under, any indenture or other
agreement or instrument to which the Loan Parties are a party or by which the
Loan Parties or their properties may be bound or affected.



4

--------------------------------------------------------------------------------

 

Original Terms

.  Except as expressly amended herein, the Credit Agreement, and the documents
associated therewith (collectively, the “Loan Documents”), as modified by this
Amendment,  shall be and remain in full force and effect in accordance with
their original terms.

No Waiver

.  The Loan Parties hereby acknowledge and agree that, by executing and
delivering this Amendment, the Lender is not waiving any existing Event of
Default, whether known or unknown, or any event, condition or circumstance,
whether known or unknown, which with the giving of notice or the passage of time
or both would constitute an Event of Default, nor is the Lender waiving any of
its rights or remedies under the Loan Documents.

No Setoff

.  The Loan Parties acknowledge and agree with the Lender that no events,
conditions or circumstances have arisen or exist as of the date hereof which
would give any of the Loan Parties the right to assert a defense, counterclaim
and/or setoff any claim by the Lender for payment of amounts owing under the
Amended and Restated Note.  Any defense, right of setoff or counterclaim which
might otherwise be available to the Loan Parties is hereby fully and finally
waived and released in all respects.

Merger

.  All prior oral and written communications, commitments, alleged commitments,
promises, alleged promises, agreements, and alleged agreements by or among the
Lender and the Loan Parties in connection with the Loan are hereby merged into
the Loan Documents, as amended by this Amendment; shall be of no further force
or effect; and shall not be enforceable unless expressly set forth in the Loan
Documents, as amended by this Amendment.  All commitments, promises, and
agreements of the parties hereto are set forth in this Amendment and the Loan
Documents and no other commitments, promises, or agreements, oral or written, of
any of the parties hereto shall be enforceable against any such party.

Release

.  The Loan Parties hereby release and forever discharge the Lender and its
past, present and future officers, directors, attorneys, insurers, servants,
representatives, employees, shareholders, subsidiaries, affiliates,
participants, partners, predecessors, principals, agents, successors and assigns
of and from any and all existing or future claims, demands, obligations,
interests, suits, actions or causes of action, at law or in equity, whether
arising by contract, statute, common law or otherwise, both direct and indirect,
of whatsoever kind or nature, arising out of or by reason of or in connection
with the Loan, the Loan Documents, this Amendment, any prior amendments or
agreements or the documents related hereto or thereto or any acts, omissions, or
conduct occurring on or before the date hereof.

Costs and Expenses

.   The Borrower shall pay all costs and expenses, including attorneys’ fees
paid or incurred by the Lender in connection with the preparation of this
Amendment and the documents related hereto and the closing and consummation of
the transaction contemplated hereby.    

Further Assurances

.  The Loan Parties hereby agree to execute and deliver such other further
agreements, documents and instruments as is deemed necessary or advisable by the
Lender in order to effectuate the purposes of this Amendment and the documents
related hereto.



5

--------------------------------------------------------------------------------

 

No Default

.  The Loan Parties  hereby represent and warrant to the Lender that no Event of
Default, or event which with the giving of notice or the passage of time or both
would constitute an Event of Default, has occurred and is continuing.

Counterparts

.  This Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by signing any such counterpart.

Governing Law

.  This Amendment shall be governed by and construed in accordance with the laws
of the State of Minnesota without giving effect to the choice of law provisions
thereof.

Headings

.  The descriptive headings for the several sections of this Amendment are
inserted for convenience only and not to define or limit any of the terms or
provisions hereof.

Successors and Assigns

.  This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors and assigns. 

IN WITNESS WHEREOF, the parties hereto have made and entered into this Amendment
as of the day and year first above written.

 [SIGNATURE PAGE FOLLOWS]

﻿

 

6

--------------------------------------------------------------------------------

 

 

[SIGNATURE PAGE TO AMENDMENT AGREEMENT]

BORROWER:

﻿

CANTERBURY PARK ENTERTAINMENT LLC

﻿

﻿

By:/s/ Randall D. Sampson

Name: Randall D. Sampson

Its: President and CEO

﻿

﻿

GUARANTOR:

﻿

CANTERBURY PARK HOLDING CORPORATION, a Minnesota corporation

﻿

﻿

By:/s/ Randall D. Sampson

Name:  Randall D. Sampson

Its: Chief Executive Officer

﻿

﻿

CANTERBURY CONCESSIONS:

﻿

CANTERBURY PARK CONCESSIONS INC.

﻿

By:/s/ Randall D. Sampson

Name: Randall D. Sampson

Its: Chief Executive Officer

﻿

﻿

LENDER:

﻿

BREMER BANK, NATIONAL ASSOCIATION

﻿

﻿

By:/s/ Laura Helmueller

Name: Laura Helmueller

Its: Senior Vice President

S-1

 

--------------------------------------------------------------------------------

 

EXHIBIT A

﻿

AMENDED AND RESTATED revolving credit note

$8,000,000.00Eagan, Minnesota
September 30, 2018

FOR VALUE RECEIVED, the undersigned, CANTERBURY PARK ENTERTAINMENT LLC, a
Minnesota limited liability company (the “Borrower”), promises to pay to the
order of BREMER BANK, NATIONAL ASSOCIATION, a national banking association (the
“Lender”), on the Revolving Credit Termination Date, the principal sum of Eight
Million and No/100ths Dollars ($8,000,000.00) or, if less, the then aggregate
unpaid principal amount of the Advances as may be borrowed by the Borrower under
the Credit Agreement (as defined herein) and are outstanding on the Revolving
Credit Termination Date.  All Advances and all payments of principal shall be
recorded by the Lender in its records which records shall be conclusive evidence
of the subject matter thereof, absent manifest error.

The Borrower further promises to pay to the order of the Lender interest on each
Advance from time to time outstanding from the date hereof until paid in full at
a fluctuating annual rate equal to the greater of: (a) the Prime Rate, or (b)
3.0%; provided,  however, that, notwithstanding anything to the contrary
contained herein, upon the occurrence and during the continuance of any Event of
Default, the rate of interest hereunder shall be 2.0% per annum above the
current rate of interest.  Interest shall be due and payable on the first day of
each calendar month, commencing on October 1, 2018, and at maturity.  Interest
payment after maturity shall be payable on demand.  Each change in the
fluctuating interest rate shall take effect simultaneously with the
corresponding change in the Prime Rate. 

All payments of principal and interest under this Note shall be made in lawful
money of the United States of America in immediately available funds to the
Lender at the Lender’s office at 1995 Rahncliff Court, Eagan, Minnesota 55122,
or at such other place as may be designated by the Lender to the Borrower in
writing.

This Note is the Amended and Restated Revolving Credit Note referred to in, and
evidences indebtedness incurred under that certain General Credit and Security
Agreement dated as of November 14, 2016 (herein, as it may be amended, modified
or supplemented from time to time, called the “Credit Agreement”; capitalized
terms not otherwise defined herein being used herein as therein defined) between
the Borrower and the Lender, to which Credit Agreement reference is made for a
statement of the terms and provisions thereof, including those under which the
Borrower is permitted and required to make prepayments and repayments of
principal of such indebtedness and under which such indebtedness may be declared
to be immediately due and payable.

All parties hereof, whether as makers, endorsers or otherwise, severally waive
presentment, demand, protest and notice of dishonor in connection with this
Note.

This Note is made under and governed by the internal laws of the State of
Minnesota.





A-1

--------------------------------------------------------------------------------

 

This Note constitutes an amendment and restatement of that certain Revolving
Credit Note dated November 14, 2016 (the “Existing Note”), executed by the
Borrower and payable to the Lender in the original principal amount of
$6,000,000.00 and is given in replacement of, but not in payment for, the
Existing Note.  This Note is not a novation of any indebtedness of the Borrower
to the Lender.

 [SIGNATURE PAGE FOLLOWS]

 

A-2

--------------------------------------------------------------------------------

 

 

[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT NOTE]

$8,000,000.00Eagan, Minnesota
September 30, 2018

CANTERBURY PARK ENTERTAINMENT LLC

﻿

﻿

By: /s/ Randall D. Sampson

Name: Randall D. Sampson

Its: President and CEO

﻿

﻿

﻿

﻿

﻿



A-3

--------------------------------------------------------------------------------